Case 21-52816-pwb      Doc 14    Filed 06/14/21 Entered 06/14/21 16:24:59    Desc Main
                                 Document     Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


 IN RE:                                        *      CASE NO. 21-52816-PWB
                                               *
 DAVID WAYNE LARMOUR,                          *      CHAPTER 7
                                               *
        DEBTOR.                                *
                                               *



             WITHDRAWAL OF TRUSTEE’S NO DISTRIBUTION REPORT

       I, Jordan E. Lubin, the Chapter 7 Trustee in the above-referenced case, hereby

withdraw the Trustee’s No Distribution Report filed electronically on June 14, 2021. The

Trustee is investigating the possibility of assets.


       This 14th day of June, 2021.


                                                            /s/ Jordan E. Lubin
                                                            Jordan E. Lubin
                                                            Chapter 7 Trustee
                                                            Georgia Bar No. 460639


8325 Dunwoody Place, Building 2
Atlanta, Georgia 30350
770.424.8281
jordan.lubin@laslawgroup.com
